Exhibit 10.69

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality requested.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the United States Securities and Exchange Commission.

MICROSOFT — NOVELL

PATENT COOPERATION AGREEMENT

(Amended and Restated)

This patent cooperation agreement (“Agreement”) is effective as of November 2,
2006 (“Effective Date”) by and between Microsoft Corporation, a Washington
corporation having a primary place of business at One Microsoft Way, Redmond,
Washington, USA 98052, and Microsoft Corporation’s Subsidiary, Microsoft
Licensing, GP, a Nevada general partnership having its primary place of business
at 61000 Neil Road, Reno, Nevada, USA 89511 (“MLGP”) (collectively,
“Microsoft”), and Novell, Inc., a Delaware corporation having a primary place of
business at 404 Wyman, Waltham, Massachusetts, USA 02451 (“Novell”). Microsoft
and Novell are herein referred to separately as “a party” or collectively as
“the parties” and when capitalized as “Party” or “Parties” also include their
respective Subsidiaries.

RECITALS

The Parties acknowledge the ownership or control of Patents and a desire to
extend covenants to each other’s Customers and make certain accommodations to
each other under certain such Patents.

The Parties expect to continue research and development that will result in
ownership or control of additional Patents and therefore desire to extend
covenants to each other’s Customers and make certain accommodations to the other
Party under certain such additional Patents.

Microsoft Corporation is the owner of its Patents (as defined below), and has
licensed rights with respect to its Patents to MLGP.

In consideration of the mutual covenants and conditions stated herein and for
good and valuable consideration, the Parties agree as set forth herein.

AGREEMENT

1. DEFINITIONS

1.1 “Covered Products” of a Party means all products and services sold,
licensed, supplied, distributed or otherwise made available by such Party except
for Foundry Products, Clone Products and Other Excluded Products (collectively,
“Excluded Products”).

 

[*** Confidential Treatment Requested]

1 of 25



--------------------------------------------------------------------------------

1.2 “Covered Patents” means Patents entitled, in whole or in part, to an
effective filing date on or before the end of the Term (i) which a granting
party or any of its Subsidiaries now or hereafter during the Term owns or
controls, or (ii) under which (and to the extent to which) a granting party or
any of its Subsidiaries now or hereafter during the Term has the ability or
right to grant a release, covenant not to sue or other freedom from suit.
Covered Patents do not include Extendible Third Party Patents.

1.3 “Captured Patents” means Covered Patents entitled, in whole or in part, to
an effective filing date on or before January 1, 2001 (i) which a granting party
or any of its Subsidiaries owns or controls as of the Effective Date, or
(ii) under which (and to the extent to which) a granting party or any of its
Subsidiaries has as of the Effective Date the ability or right to grant a
release, covenant not to sue or other freedom from suit.

1.4 “Applications Programming Interfaces” means a set of one or more routines or
interfaces provided by a software program (including an operating system,
middleware or other software application) that are used to invoke or direct
functions or services of such software program for use by other software
programs. For avoidance of doubt, Applications Programming Interfaces does not
include protocols used by software programs running on a computer system to
communicate with another computer or software programs running on another
computer.

1.5 “Patents” means any and all patents, utility models, patent registrations,
and equivalent rights (including, without limitation, originals, divisionals,
provisionals, results of reexamination, continuations, continuations-in-part,
extensions or reissues), and applications for the foregoing, in all countries of
the world, and any other procedure or formality with respect to the aforesaid
that can result in an enforceable patent right anywhere worldwide. Patents do
not include design patents, design registrations, or trade dress rights.

1.6 “Subsidiary” means any entity (a) more than fifty percent (50%) of whose
outstanding shares or securities representing the right to vote for the election
of directors or other managing authority are, now or hereafter, owned or
controlled, directly or indirectly, by a party, but such entity shall be
considered a Subsidiary only so long as such ownership or control exists; or
(b) which does not have outstanding shares or securities, as may be the case in
a partnership, joint venture or unincorporated association, but more than fifty
percent (50%) of whose ownership interest representing the right to make the
decisions for such entity is, now or hereafter, owned or controlled, directly or
indirectly, by a party, but such entity shall be considered a Subsidiary only so
long as such ownership or control exists.

1.7 “Clone Product” means a product (or major component thereof) of a Party that
has the same or substantially the same features and functionality as a
then-existing product (or major component thereof) of the other Party (“Prior
Product”) and that (a) has the same or substantially the same user interface as
the Prior Product, or (b) implements all or substantially all of the
Applications Programming Interfaces of the Prior Product. Those portions of a
product that are otherwise licensed to one Party from the other Party, or that
are compliant with a specification of a standards organization as to which the
other Party has consented to the use of its Patents therefor, shall not be
considered in determining whether the product is a Clone Product.

 

[*** Confidential Treatment Requested]

2 of 25



--------------------------------------------------------------------------------

(i) The Parties agree that versions of products sold, licensed, supplied,
distributed or otherwise made available by a Party for Revenue before the
Effective Date (or major components thereof) (“Existing Products”) and new
versions of such Existing Products to the extent they incorporate features and
functionality of Existing Products (“Existing Product Functionality”) will not
be deemed Clone Products. For purposes of clarification, the parties acknowledge
that Existing Product Functionality may be considered in determining whether a
new version of an Existing Product (or major component thereof) meets the
requirements set forth in the first paragraph of this definition, provided that,
even if the new version (or major component thereof) meets such requirements,
(A) only the Clone Product Functionality will be deemed a Clone Product and
(B) the Existing Product Functionality will not be deemed a Clone Product. For
purposes of this subsection (i), “Clone Product Functionality” means features or
functionality of such new version (other than Existing Product Functionality)
that add to meeting the requirements set forth in the first paragraph of this
definition.

(ii) Notwithstanding subsection (i) above, Wine, OpenXchange, StarOffice and
OpenOffice are not subject to such subsection (i); however, the exclusion of
such products from such subsection (i) is without implication as to (and shall
not affect the determination of) whether such products (or any features or
functionality thereof) are Clone Products. Further, the Parties agree that
(A) no inference shall be drawn from the reference to the above products in this
subsection as to whether such products are Clone Products and (B) this
subsection and subsection (i) shall not be admitted or referred to in evidence
in any dispute regarding whether any of the products referred to in this
subsection is a Clone Product.

1.8 “Foundry Product” means a product which is either (a) designed by a third
party (or designed for a third party other than by a Party) without substantial
input from a Party (“Acting Party”) and made, reproduced, sold, licensed, or
otherwise transferred by the Acting Party, on essentially an exclusive basis,
(i) to that third party, or (ii) to that third party’s customers, or (iii) as
directed by that third party; or (b) made, reproduced, sold, licensed or
otherwise transferred through or by the Acting Party for the primary purpose of
attempting to make such product subject to the covenants under the Covered
Patents of the other Party so that a third party’s customers can receive the
benefit of such covenants. For purposes of clarification of subsection (a) of
this Section 1.8, the parties acknowledge that a product as to which a Party has
contributed substantially to the development will have been designed with
substantial input from the Party and, accordingly, shall not constitute a
Foundry Product.

1.9 “Other Excluded Products” means (a) office productivity applications (word
processing, spreadsheets, presentation software, etc.) of the Parties that are
hosted by or running on a computer acting as a server for a connected client
device, and (b) new features and functions

 

[*** Confidential Treatment Requested]

3 of 25



--------------------------------------------------------------------------------

in the following categories of products of the Parties, but not to the extent
the products embody operating system software or other enabling technologies:
(i) video game consoles (e.g., Xbox video game consoles), console games, video
game applications designed to run on a computer, and on-line video gaming
services (e.g., Xbox live); (ii) business applications designed, marketed and
used to meet the data processing requirements of particular business functions,
such as accounting, payroll, human resources, project management, personnel
performance management, sales management, financial forecasting, financial
reporting, customer relationship management, and supply chain management;
(iii) mail transfer agents (aka email servers); and (iv) unified communications.

1.10 “Customers” means an entity or individual that utilizes a specific copy of
a Covered Product (or, for purposes of Sections 4.2 and 7.3, any product or
service of a Party) for its intended purpose as authorized by a Party in
consideration for Revenue (directly or indirectly) to such Party. Entities or
individuals are not Customers when they (1) resell, license, supply, distribute
or otherwise make available to third parties such specific copy or additional
copies of the Covered Product (or, for purposes of Sections 4.2 and 7.3, any
product or service of a Party) they otherwise utilize as a Customer; or
(2) resell, license, supply, or distribute the output of SDKs or embedded
developer kits they utilize as a Customer. For avoidance of doubt, an entity or
individual cannot qualify both as a Customer and Distributor for use of the same
copy of any given product or service.

1.11 “Distributors” means resellers and distributors to the extent they are
authorized by a Party (directly or indirectly) to resell, license, supply,
distribute or otherwise make available Covered Products (or, for purposes of
Section 4.2, any product or service of a Party) of the Party (whether the resale
or distribution is on a stand-alone basis, on an OEM basis as bundled with
hardware or other software of the reseller or distributor, or otherwise).

1.12 “Revenue” means any consideration to a Party that is reasonably
attributable to a Covered Product (or, for purposes of Sections 1.7(i) and 4.2,
and the definition of “Customers” as used only in Sections 4.2 and 7.3, any
product or service of a Party). Revenue includes without limitation
(a) consideration for any (i) sale or license of Covered Products or the sale or
license of the services of Covered Products, (ii) warranties, indemnification or
updates for Covered Products, (iii) maintenance, upgrades, upgrade protection,
service, premium service packages, subscription, consulting, installation and
support contracts for Covered Products, (iv) user or device access rights to
Covered Products, and (v) hosting by a Party of Covered Products for the benefit
of third parties, and (b) for purposes of Sections 1.7(i) and 4.2, and the
definition of “Customers” as used only in Sections 4.2 and 7.3, the
consideration described in the foregoing subsection (a) with respect to any
products or services of a Party.

1.13 “Extendible Third Party Patents” means any Patent entitled, in whole or in
part, to an effective filing date on or before the end of the Term which is not
owned or controlled during the Term by a granting party or any of its
Subsidiaries but under which the granting party or any of its Subsidiaries now
has or hereafter during the Term obtains the ability or right to grant a
covenant not to sue or other freedom from suit to customers of the other Party,
where the grant of the covenant or other freedom from suit to the customers of
the other Party is contingent on the

 

[*** Confidential Treatment Requested]

4 of 25



--------------------------------------------------------------------------------

payment of consideration to a third party which (a) is not a Subsidiary of the
granting Party or (b) at the time an invention claimed by the Patent was
conceived, was not a Subsidiary of the granting Party or an employee or
contractor of the granting Party or a Subsidiary of the granting Party.

1.14 “Term” means the period beginning on the Effective Date and ending on
January 1, 2012, unless (and for so long as) extended pursuant to Section 7.6,
provided that, notwithstanding the foregoing, the Term will end on the date of
termination of this Agreement.

2. COVENANTS

2.1 Covenant to Customers. Subject to the Parties’ compliance with the terms of
this Agreement, each party on behalf of itself and its Subsidiaries
(“Covenanting Party”) shall, under the terms set forth in Exhibit A, covenant
not to sue the other Party’s Customers (“Covenanted Customers”) for infringement
of Covered Patents of the Covenanting Party on account of such Covenanted
Customers’ use of Covered Products of the other Party. Each Covenanting Party
shall effect the foregoing covenant by (i) jointly announcing this Agreement at
the press conference described in Section 19, and (ii) promptly posting the
terms of such covenant as set forth in Exhibit A to its website. Each
Covenanting Party shall comply with such covenant.

2.2 Express and Implied Rights. No express or implied rights are granted under
this Agreement for copyright, trademark, trade dress, service mark, trade
secret, know-how, or other non-Patent intellectual property.

2.3 Extendible Third Party Patent Covenant. Each party agrees that upon written
request it and its Subsidiaries will grant to the other Party’s Customers the
covenant of Section 2.1 and Exhibit A under any Extendible Third Party Patents,
to the broadest extent possible and under the most favorable terms and
conditions (including most favorable payment terms) possible; however, such
grant need not be granted to a greater extent than the terms, conditions and
covenants granted in this Agreement. Covenants granted to such Customers under
any Extendible Third Party Patents shall be memorialized in an agreement between
the parties separate from this Agreement and subject to payment of any
consideration to the granting Party in the same manner, and in an amount no
greater than, the granting Party is obligated by an agreement to pay the third
party on account of such grant. Each party shall confirm whether individual
identified Patent(s) are Extendible Third Party Patents in response to any
reasonable written requests by the other party.

2.4 New Subsidiary, Product Line Covenant. The parties acknowledge and agree
that if a Subsidiary is acquired or formed by (or an entity otherwise becomes a
Subsidiary of) a Party after the Effective Date, or a product line is acquired
(whether through ownership, exclusive license or other transfer) by a Party
after the Effective Date, the covenants granted under Section 2.1 and Exhibit A
shall extend to Customers of such Subsidiary or product line, but effective only
as of the date of the acquisition or formation (or the entity’s otherwise
becoming a Subsidiary).

 

[*** Confidential Treatment Requested]

5 of 25



--------------------------------------------------------------------------------

2.5 Former Subsidiary Covenant. If a Subsidiary of a party ceases to be a
Subsidiary after the Effective Date and such Subsidiary holds (at or before the
time it ceases to be a Subsidiary) any Covered Patents under which the other
Party’s Customers are provided covenants as set forth in Section 2.1 and Exhibit
A, the covenants shall continue as to such Covered Patents for their normal
duration under this Agreement as if the Subsidiary had continued to be a
Subsidiary.

2.6 Duration of Covenants.

 

  2.6.1 For specific copies of Covered Products sold, licensed, supplied,
distributed or otherwise made available by a Party for Revenue during the Term,
the covenants set forth in Section 2.1 and Exhibit A shall apply as to all
Covered Patents, and such covenants as to such Covered Products shall continue
until six years after the last of such Covered Patents to expire. Except as set
forth in Section 2.6.2 below, no covenants are granted for any products sold,
licensed, supplied, distributed or otherwise made available after the Term.

 

  2.6.2 For specific copies of Covered Products sold, licensed, supplied,
distributed or otherwise made available by a Party for Revenue after the end of
the Term (but before termination of this Agreement), the covenants set forth in
Section 2.1 and Exhibit A shall apply only as to Captured Patents, and such
covenants as to such Covered Products shall continue until six years after the
last of such Captured Patents expires, unless earlier terminated pursuant to
Section 7 or 8 of this Agreement.

 

  2.6.3 For specific copies of Covered Products sold, licensed, supplied,
distributed or otherwise made available after termination of this Agreement, the
covenants set forth in Section 2.1 and Exhibit A shall not apply.

 

  2.7 Other Covenants. Microsoft shall make and perform under the pledges
attached as Exhibits C and D.

3. WARRANTIES AND DISCLAIMERS

3.1 Proper Authority. Each party represents and warrants on behalf of itself and
its Subsidiaries that it has full right, power, and authority to (a) enter into
this Agreement, and (b) grant the covenants and releases herein under its
Covered Patents. Each party further represents and warrants on behalf of itself
and its Subsidiaries that the individuals signing this Agreement have full
authority and are duly authorized and empowered to execute on behalf of the
party and its Subsidiaries for which they are signing. Each party also covenants
that it will obtain, maintain and exercise all rights necessary to bind any
Subsidiary acquired or formed after the Effective Date to all applicable terms
of this Agreement.

3.2 Warranty Disclaimers. Neither party makes any representation or warranty as
to the scope, coverage, validity, or enforceability of any of its Covered
Patents.

 

[*** Confidential Treatment Requested]

6 of 25



--------------------------------------------------------------------------------

3.3 Reservation of Rights. All covenants granted in this Agreement are
non-extendible, non-exclusive, non-transferable, and personal to the Customers
as specified in Section 2.1 and Exhibit A hereto, and without limitation of the
generality of the foregoing, shall not apply to the Parties or their
Distributors. No licenses are being granted by the limited, personal covenants
provided under this Agreement. The Parties reserve all rights (and neither Party
receives any rights) not expressly granted in this Agreement. No additional
rights (including any implied patent licenses, covenants, releases or other
rights) are granted by implication, estoppel or otherwise, including no rights
under any additional Patents of a Party (e.g., non-Captured Patents) by virtue
of having covenants with respect to Covered Products distributed or authorized
under certain other Patents of such Party (e.g., Captured Patents). Without
limitation of the generality of the foregoing, and notwithstanding anything to
the contrary in this Agreement, (a) neither Party is bound by, or grants any
covenant or other right or incurs any other obligations as a result of, the
terms of any license or other agreement with a third party to which the other
Party may be subject (it being acknowledged that the covenants and other rights
granted by the Parties as a result of this Agreement are only those expressly
set forth in this Agreement), and (b) subject to Section 4, neither Party grants
any covenant or other right or incurs any other obligations with respect to
Excluded Products.

3.4 No Acknowledgement of Infringement. Nothing in this Agreement shall imply,
or be construed as an admission or acknowledgement by a Party, that any Patents
of the other Party are infringed, valid or enforceable.

4. RELEASES

4.1 Parties and Subsidiaries. The parties, on behalf of themselves and their
Subsidiaries, irrevocably release each other and their respective present
Subsidiaries from any liability for Patent infringement (including any
infringement by Excluded Products) arising prior to the Effective Date, provided
the foregoing release does not apply to any other parties, including the
parties’ respective Distributors and Customers.

4.2 Customers and Distributors. Each party, on behalf of itself and its
Subsidiaries, irrevocably releases the direct and indirect Distributors of the
other Party from any liability for Patent infringement arising on account of
using, importing, offering for sale, selling, licensing, supplying,
distributing, otherwise making available, or promoting the commercialization of
the other Party’s products and services (including Excluded Products) prior to
the Effective Date, provided the foregoing release does not apply to Wine or to
any specific copy of a product for which such other Party did not receive
Revenue directly or indirectly. Each party, on behalf of itself and its
Subsidiaries, also irrevocably releases the respective direct and indirect
Customers of the other Party from any liability for Patent infringement arising
on account of using the other Party’s products and services (including Excluded
Products) obtained prior to the Effective Date, provided the foregoing release
does not apply to Wine or to any specific copy of a product for which such other
Party did not receive Revenue directly or indirectly.

4.3 New Subsidiary or Asset. Any entity (e.g., an entity that becomes a
Subsidiary) or asset (e.g., new product line) acquired by a party after the
Effective Date is not released by the other party or its Subsidiaries from
liability for patent infringement, including infringement that occurred prior to
such acquisition date.

5. PAYMENT

5.1 Initial Payments. Within ten (10) business days of the Effective Date,
Microsoft will make to Novell a balancing payment of One Hundred Eight Million
US dollars ($108,000,000 US), [***].

 

[*** Confidential Treatment Requested]

7 of 25



--------------------------------------------------------------------------------

5.2 Other Payments. Novell shall pay to MLGP the Fees as described in Exhibit B
hereto for successive reporting periods during the Term as set forth in Exhibit
B.

5.3 Late Payments. If a Party fails to make any payment due hereunder by the
applicable due date, then to the extent permitted by applicable law the other
Party may, at its option and without prejudice to any other right or remedy
available to it whether under the Agreement or otherwise, assess a recurring
late charge on such past due amount at an annual rate equal to the lesser of
[***] or the highest rate permitted under applicable law.

5.4 Payment Modifications. Notwithstanding the foregoing, if this Agreement is
extended pursuant to Section 7.6, any payments for the period beyond January 1,
2012 must be mutually agreed to by the parties in writing.

6. TAXES

All payments under this Agreement will be made without any withholding,
deduction or offset except to the extent such withholding, deduction or offset
is required by law. The Parties are not liable for any Taxes of the other Party,
including Taxes that are incurred or arise in connection with or related to this
Agreement. All Taxes are the financial responsibility of the Party who is
obligated by operation of law to pay such Taxes. However, unless a paying Party
provides a valid exemption certificate, the paying Party will pay to the other
Party any sales or use taxes that are (i) owed by the paying Party solely as a
result of entering into this Agreement, and (ii) required to be collected from
the paying Party by the other Party under applicable law. Each party agrees to
make any payments due under this Agreement from a U.S. domestic source. Each
Party agrees to indemnify and defend the other Party against any claims, causes
of action, attorneys’ fees incurred, costs and any other liabilities related to
such indemnifying Party’s Taxes. “Taxes” means all taxes of any kind, including
but not limited to sales taxes, income taxes, value-added taxes, property taxes,
franchise taxes and any taxes on gross receipts, end customer sales and patent
purchases.

7. TERMINATION

7.1 Cause, Etc. Either party may terminate this Agreement if the other party or
a Subsidiary materially breaches this Agreement and fails to cure the breach
within thirty (30) days after written notice of such breach.

7.2 [***]. If a [***] (or [***]—e.g., an [***] or [***] that this Agreement or
the [***] (including [***] or with respect thereto) of [***] under this
Agreement are not [***] to which [***], and there is an [***] by a [***] with
respect to such [***] that the [***] and there is no [***] (e.g., through
amendment of this Agreement), then such [***] may, [***] of the [***] this
Agreement by [***] to the [***].

 

[*** Confidential Treatment Requested]

8 of 25



--------------------------------------------------------------------------------

 

  7.3 Defensive Termination.

 

  7.3.1 If one Party (“Asserting Party”) files a lawsuit: (or similar
proceeding—e.g., an arbitration or administrative proceeding) for Patent
infringement against the other Party for Party Activities occurring during the
Term (or against a Distributor of the other Party for Distributor Activities
occurring during the Term or against a Customer of the other Party for use
during the Term of a specific copy of a Covered Product or Excluded Product
(other than a copy of an Excluded Product with respect to which the other Party
did not receive Revenue)), then such other Party shall have the right
immediately to terminate this Agreement by providing written notice to the
Asserting Party.

 

  7.3.2 If one Party (“Asserting Party”) files a lawsuit (or similar
proceeding—e.g., an arbitration or administrative proceeding) for Patent
infringement against the other Party for Party Activities occurring within five
(5) years following the Term (or against a Distributor of the other Party for
Distributor Activities within five (5) years following the Term or against a
Customer of the other Party for use of a Covered Product received within five
(5) years following the Term), then such other Party shall have the right
immediately to terminate this Agreement by providing written notice to the
Asserting Party.

 

  7.3.3 “Party Activities” means the (i) making, having made (exclusively for
such other Party in accordance with such other Party’s design and solely for
distribution under a brand or mark of such other Party), using, importing,
offering for sale, selling, licensing, supplying, distributing, otherwise making
available, or promoting the commercialization of Covered Products (or for
activities occurring during the Term, Excluded Products) of such other Party, or
(ii) using or practicing internally by such other Party apparatuses, methods,
processes, formulas or other subject matter covered by Covered Patents of the
Asserting Party (except to the extent such use or practice utilizes Excluded
Products after the Term).

 

  7.3.4 “Distributor Activities” means the sale, licensing, supply, distribution
or otherwise making available of specific copies of the Covered Products of the
other Party that are covenanted to Customers of the other Party pursuant to the
terms of Section 2.1 and Exhibit A.

 

  7.3.5 This Section 7.3 only applies to Subsidiaries of the other Party if they
are Subsidiaries at the time of the filing of the lawsuit (or similar
proceeding—e.g., an arbitration or administrative proceeding) or if they were
Subsidiaries at the time they performed the Party Activities. This Section 7.3
shall apply to all current and former Subsidiaries of the Asserting Party.

 

  7.3.6 This Section 7.3 (including the references in this Section 7.3 to
arbitration) shall not imply any agreement between the Parties to arbitrate
disputes between them.

 

[*** Confidential Treatment Requested]

9 of 25



--------------------------------------------------------------------------------

7.4 [***]. This Agreement will [***] terminate upon [***] or [***].

7.5 Effect of Termination. Upon any termination of this Agreement, the covenants
and other rights and obligations of the Parties hereunder shall terminate,
except that Sections 1, 2.6, 3.3, 3.4, 4, 5, 6, 7.5, 9-18, 20, 21 (to the extent
applicable to other surviving sections) and 22 shall survive such termination.
In addition, the covenants in Section 2.1 and Exhibit A shall continue in effect
after termination until six years after the last of the Covered Patents expires
with respect to copies of Covered Products that were sold, licensed, supplied,
distributed, otherwise made available or authorized by the Parties (directly or
indirectly through their Distributors) before termination.

7.6 Extension of Term. The Term of this Agreement shall be extended for [***] on
January 1, 2012 and on [***] unless one party provides written notice to the
other party prior to such date or anniversary, respectively, that such one party
does not consent to the Term extension, provided that any such extension shall
be subject to agreement of the parties in writing on the payment terms with
respect thereto.

8. CHANGE OF CONTROL OF A PARTY; SPIN OFFS

8.1 Change of Control. “Change of Control” for purposes of this Section 8 means
(a) a merger of a party with another person or entity if, following the closing
of the merger, shareholders of the party prior to the merger hold less than a
majority of the outstanding voting shares of the merged entity; (b) the
acquisition of more than fifty percent (50%) of the outstanding voting shares of
a party by another person or entity; (c) the authorizing of a person or entity
other than the board or directors or an officer (such as a trustee in
bankruptcy) to direct the management and operations of such party; or (d) the
sale or other transfer of all or substantially all of a party’s assets to
another entity or person. Such person or entity is referred to as the “Acquiring
Third Party”.

8.2 Excluded Acquirer. “Excluded Acquirer” for purposes of this Section 8 means
financial institutions, financial investors (e.g., private equity or buy-out
firms) or any other person or entity that derives (a) less than ten percent
(10%) of its revenue from the sale, license, supply, distribution, or other
providing of software and hardware products, the service and support of software
and hardware products, and/or the providing of software services or services
related to hardware products, and (b) less than ten percent (10%) of its revenue
from asserting or licensing patents.

8.3 Effect of Change of Control Not Involving Excluded Acquirer. If during the
Term a party (the “Acquired Party”) is subject to a Change of Control and the
Acquiring Third Party is not an Excluded Acquirer (as defined above), then each
of the following subsections shall apply:

 

  8.3.1 The Acquired Party shall give written notice of such Change of Control
to the other party (“Non-Acquired Party”) before or promptly after the effective
date of such Change of Control (“Change of Control Date”);

 

[*** Confidential Treatment Requested]

10 of 25



--------------------------------------------------------------------------------

  8.3.2 Section 2.6.2 is hereby deleted and Captured Patents of a Party shall be
treated the same as the other Covered Patents of such Party in this Agreement.
For avoidance of doubt, this Section 8.3.2 means there are no covenants given to
Covered Products distributed by a Party for Revenue after the end of the Term.

 

  8.3.3 If the Change of Control Date occurs after January 1, 2010, this
Agreement shall terminate two (2) years following the Change of Control Date, if
not terminated earlier pursuant the terms of this Agreement;

8.4 Change of Control Involving Excluded Acquirer. If during the Term a party is
subject to a Change of Control, and the Acquiring Third Party is an Excluded
Acquirer, the Acquired Party shall give written notice of such Change of Control
to the Non-Acquired Party before, or promptly after, the Change of Control Date.

8.5 Change of Control Generally. In the event of a Change of Control (whether or
not the Acquiring Third Party is an Excluded Acquirer):

 

  8.5.1 In no event will any Patents of the Acquiring Third Party (whether or
not an Excluded Acquirer) or any Subsidiaries of the Acquiring Third Party be
subject to the obligations of this Agreement. Notwithstanding the foregoing, if
the Acquiring Third Party (whether or not an Excluded Acquirer) files a lawsuit
for patent infringement against the Non-Acquired Party, then the Non-Acquired
Party shall have the right immediately to terminate this Agreement by providing
written notice to the Acquiring Third Party.

 

  8.5.2 Such Change of Control shall not affect any rights granted by the
Acquired Party or its Subsidiaries to Customers of the Non-Acquired Party or its
Subsidiaries in this Agreement except as specified in Section 8.3 and the
preceding Section 8.5.1.

8.6 Spin-offs. If a party (the “Transferring Party”) (i) transfers a product
line that includes Covered Products to a third party without transferring a
Subsidiary to such third party; or (ii) spins off a Subsidiary (either by
disposing of it or in some other manner reducing ownership or control so that
the spun-off entity is no longer a Subsidiary), then after written request to
the other party hereto by the Transferring Party and where such request is
within sixty (60) days following the closing of the transaction or set of
transactions implementing such transfer or spin off (the “Transfer Date”), the
other party hereto shall agree to a covenant agreement with such third party or
such ex-Subsidiary (“Recipient”) (with the same rights, obligations, and other
terms as provided to the Transferring Party herein) under its Covered Patents
for the field of such product line or ex-Subsidiary, provided that:

 

  8.6.1 such field shall not be defined more broadly than appropriate to cover
the particular product line being transferred or ex-Subsidiary being spun off;

 

[*** Confidential Treatment Requested]

11 of 25



--------------------------------------------------------------------------------

 

  8.6.2 any covenants to the Recipient’s customers shall be limited in the
twelve (12) months immediately following such Transfer Date to a volume of
products and services having aggregate revenue equal to no more than the revenue
from Covered Products of the product line or Subsidiary during the twelve
(12) months before the Transfer Date plus fifteen percent (15%); and shall be
limited in each of the successive twelve (12)-month periods following such
transfer or spin off to a volume of products and services having aggregate
revenue of no more than the limit for the immediately preceding twelve
(12)-month period plus fifteen percent (15%);

 

  8.6.3 the Recipient shall extend to the Customers of such other Party a
royalty-free covenant (under the same terms as the covenant granted to such
other Party’s Customers herein) under all Recipient Patents obtained from the
Transferring Party (or otherwise already subject to this Agreement before the
transfer or spin-off) as of the Transfer Date for all Covered Products of such
other party. “Recipient Patents” shall mean all Patents meeting the definition
of Covered Patents or Captured Patents (as applicable) if Recipient were
substituted for a granting party hereunder in Section 1.2 and Section 1.3,
respectively;

 

  8.6.4 no payment shall be due from the other party to the Recipient as a
result of the covenant agreement;

 

  8.6.5 this Section 8.6 shall be omitted from such covenant agreement; and

 

  8.6.6 the Transferring Party shall have the right to exercise the rights of
this Section 8.6 no more than five times.

9. ASSIGNMENTS

Neither Party shall assign, grant, sell or otherwise transfer any right under
any of its Patents, applications or inventions which are (at the time of the
assignment, grant, sale or other transfer) subject to the other Party’s or its
Customers’ rights under this Agreement, unless such assignment, grant, sale or
other transfer is made subject to, and the transferee accepts, the covenants set
forth in Section 2.1 and Exhibit A with respect to such Patents. Neither Party
shall assign this Agreement or any covenants, releases or other rights received
hereunder to any third party under action of law or otherwise, including in
connection with the insolvency or bankruptcy of the party or a Subsidiary,
except (a) with the written consent of the other party or (b) as part of a
merger or a sale or other transfer of all or substantially all of its assets.
Any attempted assignment in derogation of either of the foregoing shall be void.

 

[*** Confidential Treatment Requested]

12 of 25



--------------------------------------------------------------------------------

10. FREEDOM TO DO BUSINESS

The covenants and releases in this Agreement shall not be construed as limiting
or otherwise affecting the rights which the Parties, or their Distributors or
Customers, might otherwise have outside the scope of this Agreement, or as
restricting or imposing any conditions on the right of either Party, or its
Distributors or Customers, to make, have made, use, license, sell, or otherwise
dispose of any particular product or service, including but not limited to
Covered Products, whether or not subject to the releases or covenants not to sue
set forth herein.

11. LIMITATIONS OF REMEDIES

The parties, on behalf of themselves and their Subsidiaries, agree that the
remedies of each Party for Patent infringement by the Excluded Products of the
other Party shall be limited to reasonable royalty damages. Without limiting the
generality of the foregoing, each party, on behalf of itself and its
Subsidiaries waives and agrees to waive any right to enhanced damages (including
treble damages for willfulness), except that there shall be no limitations on
rights to injunctions or filing of actions with the ITC or other administrative
tribunal.

12. APPLICABLE LAW

The validity, construction, and performance of this Agreement shall be governed
by and construed first in accordance with the federal laws of the United States
to the extent federal subject matter jurisdiction exists, and second in
accordance with the laws of the State of New York, exclusive of its choice of
law rules. With respect to all civil actions or other legal or equitable
proceedings directly arising between the parties or any of their Subsidiaries
under this Agreement (including any claim of Patent infringement), the Parties
consent to exclusive jurisdiction and venue in the United States District Court
for the Southern District of New York (the “Forum”). Each party, on behalf of
itself and its Subsidiaries, irrevocably consents to personal jurisdiction and
waives the defense of forum non conveniens in the Forum with respect to itself
and its Subsidiaries. Process may be served on either Party in the manner
authorized by applicable law or court rule. The parties acknowledge and agree
that the foregoing will not preclude the interposing of this Agreement as a
defense to, or as a basis for limiting remedies with respect to, a claim of
Patent infringement by, or based on Patents of, a Party in any forum (whether a
court, administrative tribunal or otherwise) in which such claim is made or
affect the determination in such forum as to the application of this Agreement
to such claim.

13. CONFIDENTIALITY

13.1 Non-Confidential. Upon issuance of the press release described in
Section 19, the existence of this Agreement and its named parties will not be
confidential.

13.2 Confidential. Except as otherwise provided herein or otherwise agreed
between the parties, all terms and conditions in this Agreement, including the
terms of the covenants in Section 2 and the payment amounts required by Section
5, shall be kept in confidence by the

 

[*** Confidential Treatment Requested]

13 of 25



--------------------------------------------------------------------------------

Parties, and shall not be disclosed, except that a Party may disclose this
Agreement or terms and conditions hereof (a) with prior written consent of the
other party, (b) under confidentiality to any governmental body having
jurisdiction to require disclosure, as and to the extent required by such
governmental body, (c) under confidentiality as may be required by law or legal
process, including to legal and financial advisors in their capacity of advising
a party in such matters, (d) under confidentiality to accountants, banks, and
financing sources and their advisors solely in connection and compliance with
financial transactions and reporting, (e) under confidentiality and attorney
client privilege while obtaining legal advice from legal counsel in the normal
course of business, and (f) under confidentiality to a person or entity that has
a bona fide intent to engage in a merger with a Party, a sale or other transfer
of all or substantially all the assets of a Party, a Change of Control of a
Party, a transaction of the type described in Section 8.6, or the assignment,
grant, sale or other transfer of any Patents that (at the time of the
assignment, grant, sale or other transfer) are subject to the covenants in this
Agreement. In addition, a Party may, subject to a written confidentiality
agreement, disclose relevant terms and conditions to bona-fide Distributors and
Customers to the extent necessary in the normal course of business with such
bona-fide Distributors and Customers, respectively.

13.3 Specially Designated Confidential Terms. The parties agree that the
confidential terms set forth in Exhibits B and C hereto are particularly
sensitive competitive information whose public disclosure would be harmful. In
addition to the Parties’ general agreement to keep the terms of this Agreement
confidential, the Parties agree to take additional measures to keep confidential
the terms set forth in Exhibits B and C. The Parties agree that Novell will make
a request for confidential treatment of the terms set forth in Exhibits B and C
in connection with any filing of this Agreement as an exhibit to any
registration statement or periodic report filed with the Securities and Exchange
Commission. The request for confidential treatment shall be made in a manner
consistent with the SEC’s Staff Legal Bulletin No. 1 “Confidential Treatment
Requests” dated February 28, 1997 supplemented by an addendum dated July 11,
2001. The request will seek a confidentiality term until November 1, 2016. Any
confidentiality request shall be submitted to and approved by Microsoft in
advance of filing, provided that such approval will not be unreasonably
withheld. Notwithstanding the foregoing, nothing in this provision shall
prohibit the confidential disclosure of the confidential terms set forth in
Exhibits B and C to the Parties’ attorneys and accountants or prohibit such
disclosure as may be required by law or regulatory inquiry, judicial process, or
order.

14. ENTIRE AGREEMENT

This Agreement, including all Exhibits hereto, reflects the complete
understanding of the parties regarding the subject matter of the Agreement, and
supersedes all prior or contemporaneous agreements relating to such subject
matter. However, the parties are entering into a Business Collaboration
Agreement and a Technical Collaboration Agreement contemporaneously with the
execution of this Agreement. The parties acknowledge and agree that such
Business Collaboration Agreement and Technical Collaboration Agreement are
pre-requisites for the parties to enter into this Agreement and that this
Agreement will take effect only upon the effectiveness of such Business
Collaboration Agreement and Technical Collaboration Agreement.

 

[*** Confidential Treatment Requested]

14 of 25



--------------------------------------------------------------------------------

15. SEVERABILITY

To the extent any other terms or conditions of the Agreement are held invalid or
unenforceable in a jurisdiction, those terms or conditions will be enforced to
the maximum extent possible in that jurisdiction and the remaining terms and
conditions shall retain full force and effect in that jurisdiction, so long as
the remaining Agreement continues to express the intent of the parties.

16. NOTICES

Any notice under this Agreement shall be effective upon receipt when made in
writing and delivered to the other party at the address stated below. Notice by
facsimile is effective upon receipt if an original signature copy is mailed
contemporaneously to the other party at the address stated below.

 

For Microsoft:

 

Microsoft Corporation

One Microsoft Way Redmond,

WA USA 98052 Attn:

Director of IP

Licensing Law and

Corporate Affairs

  

For MLGP:

 

Microsoft Licensing, GP 6100

Neil Road

Reno, Nevada, USA 89511

Attn: Managing Partner

   For Novell:

 

Novell, Inc.

404 Wyman

Waltham, MA USA 02451

Attn: General Counsel

Facsimile: 425.936.7329    Facsimile: 775.826.0506    Facsimile: 781.464.8062

17. MODIFICATIONS

This Agreement may not be modified after the Effective Date except by a written
amendment that expressly references this Agreement and that is signed by an
authorized officer of the respective parties.

18. DISPUTE ESCALATION PROCESS

In the event that a material dispute relating to this Agreement arises between
the Parties (including any dispute that may result in a claim of Patent
infringement), a joint review committee, consisting of a business, technical and
legal representative of each party will engage in good faith negotiations to
resolve the dispute for a period of thirty (30) days after written notice of the
dispute is provided by one party to the other party. If the joint review
committee cannot resolve the issue after reasonable efforts by both parties
including at least one in-person meeting during such thirty (30) day period,
then at the written request of one of the parties, the CEOs or their senior
executive designees will meet (either in person or telephonically) at their
mutual earliest convenience within a second thirty (30) day period to try to
resolve the issue. Before the end of the two thirty (30) day periods, subject to
Sections 11 and 12, the Parties may seek any applicable legal remedy only if the
Parties believe in good faith that there will be irreparable harm by delay.

 

[*** Confidential Treatment Requested]

15 of 25



--------------------------------------------------------------------------------

19. PRESS CONFERENCE AND OUTREACH

Within five (5) days after the Effective Date (but no later than any required
public disclosures), the parties will participate in a joint press conference
that will (i) announce, using the mutually agreed-upon messaging, the existence
of this Agreement, the relationship between the parties and the fact that the
parties have granted each other’s Customers the covenants set forth in Section 2
of this Agreement and made accommodations to each other with respect to each
other’s Patents, including the pledges substantially in the form attached as
Exhibits C and D, (ii) include the Chief Executive Officers of both companies,
(iii) include a representative of at least one (1) Fortune 1000 company, and
(iv) have a corresponding joint press release that will include favorable
quotations from both parties.

20. NO PARTNERSHIPS

The Parties hereunder are operating as independent entities, and nothing in this
Agreement will be construed as creating a partnership, franchise, joint venture,
employer-employee or agency relationship. Neither Party has the authority to
make any statements, representations or commitments of any kind on behalf of the
other Party.

21. SPECIFIC PERFORMANCE

The Parties acknowledge and agree that the covenants and obligations set forth
in Section 2 and Exhibit A may be pleaded as a full and complete defense to, and
may be used as the basis for an injunction against, any proceeding or other
claim which may be instituted, prosecuted or attempted in breach of such
Section 2 and Exhibit A. The Parties acknowledge that their express intent in
entering into this Agreement is that the Parties and their Customers shall have
the rights, including the benefits of the covenants and obligations, set forth
in Section 2 and Exhibit A; that each Party and its Customers would be
irreparably harmed, and would not obtain the benefits that are fundamental to
the intent of the Parties, if the other Party brought a claim inconsistent with
such other Party’s covenants and obligations under Section 2 and Exhibit A; and
that, in any event, such rights are unique and that the Party and its Customers
would be irreparably harmed by any such claim. Accordingly, the Parties agree,
as an essential element of this Agreement, that the Parties shall have the right
to specific performance of (including injunctive relief to enforce) the
covenants and obligations set forth in Section 2 and Exhibit A, without the
obligation to post a bond, demonstrate irreparable harm, or meet other
conditions for equitable relief. Such remedies shall not be exclusive but shall
be in addition to all other rights and remedies permitted under this Agreement
or under applicable law.

 

[*** Confidential Treatment Requested]

16 of 25



--------------------------------------------------------------------------------

22. SIGNATURES

22.1 By Facsimile. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but together shall constitute one and the same
instrument. For purposes hereof, a facsimile copy of this Agreement, including
the signature pages hereto, shall be deemed to be an original. Notwithstanding
the foregoing, the parties shall deliver original signature copies of this
Agreement to the other party as soon as practicable following execution thereof

22.2 Agreement. The parties indicate their agreement to the terms herein by the
signatures of their authorized representative below.

 

Microsoft Corporation      Novell, Inc. By:  

/s/ Bradford L. Smith

     By:  

/s/ Joseph A. LaSala, Jr.

Name:  

Bradford L. Smith

     Name:  

Joseph A. LaSala, Jr.

Title:  

General Counsel

     Title:  

SVP, General Counsel

Date:  

6-21-07

     Date:  

6/28/07

 

[*** Confidential Treatment Requested]

17 of 25



--------------------------------------------------------------------------------

Microsoft Licensing, GP

By Microsoft Management, LLC,

as managing partner

 

By:

 

/s/ Joel Freedman

Name: Joel Freedman

Title: Vice President

 

Date:  

6/14/2007

 

[*** Confidential Treatment Requested]

18 of 25



--------------------------------------------------------------------------------

Exhibit A

Covenant to Customers

Covenanting Party, on behalf of itself and its Subsidiaries, hereby covenants
not to sue Covenanted Customers for infringement under Covered Patents of
Covenanting Party on account of a Covenanted Customer’s use of specific copies
of a Covered Product as distributed by the other Party for which the other Party
has received Revenue (directly or indirectly) for such specific copies; provided
the foregoing covenant is limited to use by such Covenanted Customer (i) of such
specific copies that are authorized by the other Party in consideration for such
Revenue, and (ii) within the scope authorized by the other Party in
consideration for such Revenue. For the avoidance of doubt, the “received
Revenue” requirement above is deemed satisfied with respect to a Covenanted
Customer receiving from the other Party a free update to a component of a
specific copy of a Covered Product for which the other Party has previously
received Revenue, but is not satisfied with respect to the Covenanted Customer
receiving a free upgrade or a new version of such specific copy unless the other
Party has received Revenue (directly or indirectly) for such upgrade or new
version.

For specific copies of Covered Products distributed by the other Party for
Revenue before the end of the Term, the foregoing covenant shall apply as to all
Covered Patents, including Captured Patents. For specific copies of Covered
Products distributed by the other Party for Revenue after the end of the Term,
the foregoing covenant shall apply only as to Captured Patents.

Also, the foregoing covenant will apply to the other Party’s customers’ and its
developers’ use of copies of Covered Products distributed by the other Party
that are in development (including, without limitation, work in process; trial,
alpha, beta and release candidate versions; and other versions of products
intended for but not yet generally released for Revenue on a commercial basis),
even if the other Party does not receive Revenue in connection therewith,
provided that such copies are solely provided for development, testing or
evaluation purposes and support thereof, if any, continues for no longer than
one-hundred eighty (180) days from distribution. In any case, the covenant
granted pursuant to this paragraph shall expire as to such customers and
developers one-hundred eighty (180) days from distribution to those customers
and developers.

Definitions of capitalized terms used above may be found at the following link:
www.covenantingnarty.com/link.

Covenanting Party reserves the right to update (including discontinue) the
foregoing covenant pursuant to the terms of the Patent Cooperation Agreement
between Novell and Microsoft that was publicly announced on November 2, 2006;
however, the covenant as set forth above will continue as to specific copies of
Covered Products distributed by the other Party for Revenue before such update.

 

[*** Confidential Treatment Requested]

19 of 25



--------------------------------------------------------------------------------

Exhibit B

Payment

 

A. Definitions:

“Selected Products” means all Covered Products as to which Novell publicly
reports (on behalf of itself and its Subsidiaries) in its financial statements
under the Securities Exchange Act of 1934, as amended (“Exchange Act”), as Open
Platform Solutions revenue and Open Enterprise Server revenue of Novell and its
Subsidiaries.

“Open Platform Solutions” refers to the offerings of Novell (and its
Subsidiaries) as defined or used in Novell’s most recent United States
Securities and Exchange Commission Form 10-Q before the Effective Date, and
includes SUSE Linux Enterprise Desktop (“SLED”) and SUSE Linux Enterprise Server
(“SLES”) and new versions or successor products thereof. Open Enterprise SerNer
is not included in Open Platform Solutions.

[***]

“Site Agreement” means an agreement between Novell and an enterprise Customer
that enables such Customer to obtain Support for multiple copies of a Covered
Product throughout the Customer’s enterprise. The number of Client
Subscriptions, Server Subscriptions and [***] attributable to any give Site
Agreement shall equal the number of copies authorized to receive Support for
such respective Subscriptions.

“Fees” means the [***] set forth herein, provided that if this Agreement is
extended pursuant to Section 7.6, then any Fees for the period beyond January 1,
2012 must be mutually agreed to by the parties in writing.

“Client Subscriptions” means Subscriptions that Support copies of SLED or SLES
used or authorized for use only on a client or desktop computer.

“Server Subscriptions” means Subscriptions that Support copies of SLED or SLES
used or authorized for use on a server (not including [***]).

[***] means Subscriptions that Support copies of SLED or SLES used on a [***].

“Subscription” means, for any specific copy of a product of a Party, the right
of a paying customer to receive support services (including support for patches
and updates, upgrade protection, customer support and premium support) for a
specified period (collectively “Support”) for such copy from such Party.

 

[*** Confidential Treatment Requested]

20 of 25



--------------------------------------------------------------------------------

B. Initial Payment: As provided in Section 5.1 of the Agreement, within ten
(10) business days of the Effective Date, Microsoft will make to Novell a
balancing payment of one hundred eight million US dollars ($108,000,000 US)
[***].

C. [***] : As a [***] for the [***] payment [***] for the [***] Novell relating
to Selected Products and for [***], Microsoft [***].

D. [***] : The [***] for each Year shall [***] in the [***] that [***] to the
relevant reporting periods. Such [***] are based upon a [***] Subscriptions of
[***] the Term. Nonetheless, if the [***] Client Subscriptions in [***] then the
[***] shall instead [***] and if the [***] Client Subscriptions in [***] then
the [***] shall instead [***]. The [***] will not otherwise [***] regardless of
the [***] of Subscriptions, except as set forth in this Section D and Section G
below. If this Agreement is extended pursuant to Section 7.6, then any [***]
must be mutually agreed to by the parties in writing.

[***]

[***]

[***]

[***]

[***]

[***]

E. Reporting Periods. The Fees will be paid by Novell to Microsoft within [***]
after[***], within [***] after each [***] period thereafter during the Term, and
[***] after the Term, and will include payment for Fees owed to Microsoft for
the [***] period (or the applicable [***] in the [***] of the [***]) (“reporting
periods”). For avoidance of doubt, the Parties acknowledge that no payment of
Fees will be required for any period after the Term, notwithstanding survival of
the covenants with respect to the Captured Patents in accordance with
Section 2.6, except that the foregoing will not affect Novell’s obligation to
pay any Fees with respect to reporting periods within the Term. If a reporting
period [***] as to which Novell [***], payments [***] on the [***]. Payments
shall be calculated and reports shall be made [***].

F. Records and Accounting Treatment. For [***] following the end of each
reporting period, Novell will maintain in good faith and keep at a readily
accessible location all usual and proper records [***] for such reporting period
(collectively “Records”). [***].

G. Effect of Certain Changes of Control. If during the Term there is a Change of
Control [***] and the Acquiring Third Party is not an Excluded Acquirer, then
(a) [***] and [***] shall [***] within [***] of the Change of Control Date
[***]. For this [***] and within [***] of the [***] shall be entitled to [***]
to be made of the [***]. The [***] may be [***]. In no event [***]; further, the
[***] with the [***] with respect to [***] as to [***] of the Change of Control
Date.

 

[*** Confidential Treatment Requested]

21 of 25



--------------------------------------------------------------------------------

 

H. [***]

 

I. Payment Method. The payments in Section 5 of the Agreement shall be made by
wire transfer to the following respective accounts:

[***]

 

J. [***]

 

K. [***]

 

[*** Confidential Treatment Requested]

22 of 25



--------------------------------------------------------------------------------

Exhibit C

Microsoft’s Patent Pledge for Hobbyist Developers

Many software developers, often referred to as “hobbyists,” write code not with
the expectation of making money, but because they enjoy solving technical
challenges and participating in a community of enthusiasts who recognize and
encourage one another’s talents. One such community of hobbyist developers
participate in the development of open source software. To further encourage
these efforts, this pledge provides non-compensated individual hobbyist
developers royalty-free use of Microsoft patents as set forth below.

It is Microsoft’s intent that this pledge be legally binding and enforceable as
to individual hobbyist developers according to the terms below.

Non-Assertion of Patents Pledge

Microsoft hereby covenants not to assert Microsoft Patents against each
Non-Compensated Individual Hobbyist Developer (also referred to as “You”) for
Your personal creation of an originally authored work (“Original Work”) and
personal use of Your Original Work. This pledge is personal to You and does not
apply to the use of Your Original Work by others or to the distribution of Your
Original Work by You or others. A “Non-Compensated Individual Hobbyist
Developer” is an individual software developer (i.e., a person and not any
corporation, partnership or other legal entity), including a developer of open
source software, who receives no monetary payment or any other forms of
consideration that can be valued monetarily for their creation of their Original
Works. The fact that You may be employed as a software developer by, and receive
a salary from, a corporation, partnership or other legal entity, does not
disqualify You from treatment as a “Non-Compensated Individual Hobbyist
Developer” under this pledge, provided Your activities related to the creation
of Your Original Work are performed during Your free time and outside the scope
of Your employment. The Microsoft Patents subject to this pledge are all patents
issued worldwide to the extent they are owned or controlled by Microsoft or its
majority owned subsidiaries. For additional information on obtaining rights
under Microsoft patents to contribute Your Original Work to an open source
project, please see Microsoft’s Patent Pledge for Hobbyist Contributors.

Microsoft reserves the right to terminate and revoke this pledge to You, as of
the date granted, if You or an entity that You control asserts a patent
infringement claim against a Microsoft product, service or technology.

Reservation of Rights

Microsoft further reserves the right to prospectively update and revise the
terms of this pledge, for example to accommodate applicable laws, rules, orders
or regulations. The rights provided under this pledge are personal to You and
are not for the benefit of others. All rights not expressly granted in this
pledge are reserved by Microsoft.

 

[*** Confidential Treatment Requested]

23 of 25



--------------------------------------------------------------------------------

Exhibit D

Microsoft’s Patent Pledge for Individual Contributors to openSUSE.org

From time to time, individual developers wish to contribute their authored code
to openSUSE.org projects. It is Microsoft’s intent that this pledge be legally
binding and enforceable as to such individual contributors according to the
terms below.

Non-Assertion of Patents Pledge

Microsoft hereby covenants not to assert Microsoft Patents against each
Individual Contributor (also referred to as “You”) for Your distribution of Your
personally authored original work (“Original Work”) directly to openSUSE.org,
but only if, and to the extent, (i) Your Original Work becomes part of SUSE
Linux, SUSE Linux Enterprise Desktop or SUSE Linux Enterprise Server, and
(ii) You ensure that as a result of Your contribution, openSUSE.org, and all
further recipients of Your Original Work, do not receive any licenses, covenants
or any other rights under any Microsoft intellectual property. This pledge is
personal to You and does not apply to any use or distribution of Your Original
Work by others.

There are a variety of ways to satisfy the requirement under section (ii) above.
For example, one way to satisfy the requirement under US law is for openSUSE.org
to include the following provision as is in its binding contribution agreement
with You:

openSUSE.org agrees that as a condition of receiving the attached contribution
of Your Original Work, openSUSE.org does not receive from You the contributor
any licenses, covenants or any other rights under any Microsoft intellectual
property with respect to that Original Work, and openSUSE.org will ensure that
ail further recipients of this Original Work will be subject to this same
condition. “Original Work” has the meaning as set forth in Microsoft’s Patents
Pledge for Individual Contributors to openSUSE.org.

An “Individual Contributor” is an individual open source software developer (and
not any corporation, partnership or other legal entity). All Microsoft’s utility
patents worldwide are subject to this pledge to the extent they are owned or
controlled by Microsoft or its majority owned subsidiaries.

Reservation of Rights

Microsoft reserves the right to terminate and revoke this pledge to You, as of
the date granted, if You or an entity that You control asserts a patent
infringement claim against a Microsoft product, service or technology.

 

[*** Confidential Treatment Requested]

24 of 25



--------------------------------------------------------------------------------

Microsoft further reserves the right to terminate this pledge and revoke this
pledge to You upon the termination of that certain patent agreement entered into
by and between Microsoft and Novell Inc., dated as of November 2, 2006.

In addition, Microsoft reserves the right to prospectively update and revise the
terms of this pledge, for example to accommodate applicable laws, rules, orders
or regulations. The rights provided under this pledge are personal to You and
are not for the benefit of others. All rights not expressly granted in this
pledge are reserved by Microsoft.

 

[*** Confidential Treatment Requested]

25 of 25